AMENDMENT NO. 4 TO LOAN AGREEMENT THIS AMENDMENT NO. 4 TO LOAN AGREEMENT is made as of March1, 2007 by and between M&I MARSHALL & ILSLEY BANK, a Wisconsin banking corporation (“M&I”), and TWIN DISC, INCORPORATED, a Wisconsin corporation (the “Borrower”). IN CONSIDERATION OF the mutual covenants, conditions and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby expressly acknowledged, it is hereby agreed that: ARTICLE I - DEFINITIONS When used herein, the following terms shall have the meanings specified: 1.1Amendment.“Amendment” shall mean this Amendment No. 4 to Loan Agreement. 1.2Loan Agreement.“Loan Agreement” shall mean the Loan Agreement between M&I and the Borrower, dated as of December 19, 2002 together with the Exhibits and Schedules attached thereto, as amended by an Amendment No. 1 to Loan Agreement dated as of September 13, 2004, a Letter Agreement dated as of March 14, 2005, a Letter Agreement dated as of June 30, 2005, a Letter Agreement dated as of October 21, 2005, an Amendment No. 2 to Loan Agreement dated as of April 10, 2006 and an Amendment No. 3 to Loan Agreement dated as of October 31, 2006. 1.3Other Terms.The other capitalized terms used in this Amendment shall have the definitions specified in the Loan Agreement. ARTICLE II - AMENDMENTS The Loan Agreement is amended as of the date hereof as follows: 2.1Section 4.11 – Capital Expenditures.Section 4.11 is amended in its entirety to read as follows: 4.11Capital Expenditures.Make, or enter into any binding agreement to make, expenditures for fixed or capital assets (including expenditures financed with Permitted Indebtedness) in excess of (i) $17,000,000 in the aggregate for Borrower’s fiscal year ending June 30, 2007 and (ii) $15,000,000 in the aggregate for each fiscal year thereafter, in each case on a noncumulative basis. 2.2Section 7.1 – Definitions - Revolving Credit Commitment.The definition of “Revolving Credit Commitment” in Section 7.1 is amended in its entirety to read as follows: “Revolving Credit Commitment” shall mean the commitment of M&I to make Revolving Credit Loans to the Borrower up to a maximum principal amount of (i) Sixty Million Dollars QBMKE\6050039.2 ($60,000,000) during the period beginning March7, 2007 through and including March16, 2007 and (ii) Thirty-Five Million Dollars ($35,000,000) at all times before such period and after such period, in each case minus the undrawn face amount of outstanding Letters of Credit. 2.3Exhibit C.Exhibit C to the Loan Agreement is replaced with Exhibit C to this Amendment. 2.4Miscellaneous Amendments.The Loan Agreement, the Revolving Credit Note, and all other agreements, documents, instruments and materials executed and delivered heretofore or hereafter pursuant to the Loan Agreement are deemed hereby to be amended so that any reference therein to the Loan Agreement shall be a reference to such documents as amended by or pursuant to this Amendment.Any references contained in the Loan Agreement or any related documents to the Revolving Credit Note shall refer to the Revolving Credit Note in the form of Exhibit C attached to this Amendment. ARTICLE III - ITALIAN RESTRUCTURING Notwithstanding anything in the Loan Agreement to the contrary, the Italian Restructuring shall not be considered for purposes of determining the Borrower's compliance with Section 4.3 (Indebtedness), Section 4.5 (Disposition of Assets), Section 4.6 (Investments) and Section 4.8 (Transactions with Affiliates).The term “Italian Restructuring” shall mean, collectively, the following:a sale by the Borrower to Twin Disc Technodrive Srl, an Italian corporation (“Technodrive”) of the stock of three of the Borrower’s wholly owned European subsidiaries:B.C.S. Srl, an Italian corporation (“BCS”), B.C.S. Service Srl, an Italian corporation (“BCS Service”) and Vetus Italia Srl, an Italian corporation, (“Vetus”) for an aggregate purchase price for the stock of the three companies of €16,715,000.The stock purchase would be funded by a loan, in an amount not to exceed €16,715,000, from the Borrower to Twin Disc International, S.A. (“Twinsa”).Twinsa would, in turn, lend these funds to Technodrive to complete the stock purchase from the Borrower.Twinsa would deliver to the Borrower its promissory note in the aggregate amount of €16,715,000, and Technodrive would deliver its promissory note to Twinsa for such amount, in each case representing a purchase price of €12,285,000 for BCS, €75,600 for BCS Service and €4,354,400 for Vetus.Technodrive, BCS, BCS Service and Twin Disc Srl, an Italian corporation, would be consolidated and merged into a single corporation, with Technodrive being the surviving corporation.Technodrive would then be renamed “Twin Disc Srl.”The Italian Restructuring shall all be accomplished pursuant to and in accordance with the written proposal provided by the Borrower to M&I on February 5, 2007. ARTICLE IV - REPRESENTATIONS AND WARRANTIES The Borrower hereby represents and warrants to M&I that: 4.1Loan Agreement.All of the representations and warranties made by the Borrower in the Loan Agreement are true and correct on the date of this Amendment.No Default or Event QBMKE\6050039.2 of Default under the Loan Agreement has occurred and is continuing as of the date of this Amendment. 4.2Authorization; Enforceability.The making, execution and delivery of this Amendment and the Revolving Credit Note, and performance of and compliance with the terms of the Loan Agreement as amended and of the Revolving Credit Note, have been duly authorized by all necessary corporate action by the Borrower.This Amendment and the Revolving Credit Note constitute the valid and binding obligations of the Borrower, enforceable against the Borrower in accordance with their respective terms. 4.3Absence of Conflicting Obligations.The making, execution and delivery of this Amendment and the Revolving Credit Note, and performance and compliance with the terms of the Loan Agreement as amended and of the Revolving Credit Note, do not violate any presently existing provision of law or the Articles of Incorporation or Bylaws of the Borrower or any Subsidiary or any agreement to which the Borrower or any Subsidiary is a party or by which any of them are bound. ARTICLE V - MISCELLANEOUS 5.1Continuance of the Loan Agreement.Except as specifically amended by this Amendment, the Loan Agreement and all other agreements, documents, instruments and materials executed and delivered heretofore or hereafter pursuant to the Loan Agreement shall remain in full force and effect. 5.2Expenses and Attorney’s Fees.The Borrower shall pay all fees and expenses incurred by M&I, including the reasonable fees of counsel, in connection with the preparation of this Amendment and the consummation of the transactions contemplated by this Amendment, and the protection or enforcement of the rights of M&I under this Amendment. 5.3Survival.All agreements, representations and warranties made in this Amendment or in any documents delivered pursuant to this Amendment shall survive the execution of this Amendment and the delivery of any such document. 5.4Governing Law.This Amendment and the other documents issued pursuant to this Amendment shall be governed by, and construed and interpreted in accordance with, the laws of the State of Wisconsin applicable to contracts made and wholly performed within such state. 5.5Counterparts; Headings.This Amendment may be executed in several counterparts, each of which shall be deemed an original, but such counterparts shall together constitute but one and the same agreement.Article and Section headings in this Amendment are inserted for convenience of reference only and shall not constitute a part hereof. 5.6Severability.Any provision of this Amendment which is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions of this Amendment or affecting the validity or enforceability of such provision in any other jurisdiction. QBMKE\6050039.2 5.7Effectiveness.This Amendment shall be effective as of the date first written above upon receipt by M&I of the following items: (a)this Amendment duly executed by the Borrower; (b)the Revolving Credit Note duly executed by the Borrower; (c)a certificate of the secretary or an assistant secretary of the Borrower dated the date hereof as to:(i) the incumbency and signature of the officers of the Borrower who have signed or will sign this Amendment, the Revolving Credit Note and the other documents required hereunder; and (ii) the adoption and continuing effect of resolutions of the Board of Directors of the Borrower authorizing the execution and delivery of this Amendment, the Revolving Credit Note and the other documents required hereunder; (d)an executed amendment to the Note Agreement dated as of April 10, 2006, described in clause (f) of the definition of Permitted Indebtedness contained in the Loan Agreement, which shall be in a form acceptable to M&I; and (e)such additional supporting documents and materials as M&I may reasonably request. QBMKE\6050039.2 IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 4 to Loan Agreement as of the date first written above. M&I MARSHALL & ILSLEY BANK By: Title: Attest: Title: TWIN DISC, INCORPORATED By: Title: Vice President – Finance, Chief Financial Officer and Secretary QBMKE\6050039.2 EXHIBIT C AMENDED AND RESTATED REVOLVING CREDIT NOTE $60,000,000.00Milwaukee, Wisconsin
